DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
17/863,802 (Current Application)
Patent number: US 11,422,651
19. A display device comprising: 
a first substrate including a first region and a second region surrounding the first region in plan view; a light-emitting layer located in the first region on the first substrate in the plan view; a sealing layer located on the light-emitting layer and in the first region and the second region of the first substrate in the plan view; a frame-like structure located in the second region in the plan view; a filler surrounded by the structure and covering the sealing layer in the plan view; touch electrodes located on the filler and arranged over the light-emitting layer; an electrode electrically connected to one of the touch electrodes and located in the second region in the plan view; and a flexible print circuit electrically connected to the electrode.  


20. The display device of claim 19, wherein each of the touch electrodes includes protruded portions.  

21. The display device of claim 20, wherein the protruded portions of a first of the touch electrodes extend toward another second one of the touch electrodes adjacent to the first of the touch electrodes.  

22. The display device of claim 21, wherein spaces are located between the protruded portions of the first of the touch electrodes and the another second one of the touch electrodes.  

24. The display device of claim 23, wherein the openings are rectangular.  

25.  The display device of claim 24, wherein the openings are disposed in a line.

1. A display device comprising:
a first substrate including a first region and a second region surrounding the first region;
 a sealing layer located in the first region and the second region on the first substrate in a plan view; a light-emitting display layer located in the first region on the first substrate in a plan view; touch electrodes arranged over the light-emitting display layer in a plan view; an electrode electrically connected to one of the touch electrodes and located in the second region in a plan view; a flexible print circuit electrically connected to the electrode; and a filler and a resin disposed between the sealing layer and the touch electrodes, wherein the resin surrounds the filler in a plan view, and the filler and the resin are arranged over the sealing layer in an elevation view.


4. The display device of claim 1, wherein each of the touch electrodes includes protruded portions.

5. The display device of claim 4, wherein the protruded portions of one of the touch electrodes extend toward another one of the touch electrodes adjacent to the one of the touch electrodes.

6. The display device of claim 5, wherein spaces are located between the protruded portions of the one of the touch electrodes and the another one of the touch electrodes.


2. The display device of claim 1, wherein the openings are rectangular.

10. The display device of claim 9, wherein the spaces are located in a line.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-22, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No 11,422,651. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the current application is anticipated by the limitations of claim 1 of U.S. Patent No 11,422,651. However, U.S. Patent No 11,422,651 does not specifically mention the limitation of “a frame-like structure located in the second region in the plan view.”
In related art, Koezuka et al shows the limitation of “a frame-like structure located in the second region in the plan view.” See paragraphs 216 and 217; figures 13A.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Koezuka et al into the teaching of U.S. Patent No 11,422,651 in order to provide insulation (see Koezuka et al; paragraphs 217 and 218).

Allowable Subject Matter
Claims 19-25 would be allowed if applicant overcomes the double patenting rejection raised in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior of art of record, i.e. Jang (Publication number: US 2010/0110041) in view of Chida et al (Publication number: US 2013/0240855) in view of Philipp (Patent number: US 8,599,161) in view of Koezuka et al (Publication number: US 2012/0153395) does not specifically show the limitations of “a sealing layer located on the light-emitting layer and in the first region and the second region of the first substrate in the plan view; a frame-like structure located in the second region in the plan view; a filler surrounded by the structure and covering the sealing layer in the plan view; touch electrodes located on the filler and arranged over the light-emitting layer; an electrode electrically connected to one of the touch electrodes and located in the second region in the plan view; and a flexible print circuit electrically connected to the electrode.”
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/04/2022